Bigelow, C. J.
The allowance of the amendment was within the discretion of the judge. The defendant, by going on with the trial without insisting on an immediate compliance with the *248terms imposed by the court as a condition of the allowance of the amendment, waived any ground of objection to the proceedings and to the verdict, founded on the failure of the plaintiff to conform to the order of the court. All that the defendant could properly ask under the circumstances was, that the plaintiff should have no benefit of the verdict, until he had complied with the terms prescribed by the court. This was granted to him by the order of court staying judgment till such compliance was had.

Exceptions overruled.